Acknowledgements
This communication is in response to applicant’s response filed on 10/08/2021.
Claims 1, 5, 10, 12-13, and 15 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 102(a)(2) that Castinado (US 20200005398) does not disclose “wherein the first secured representation of the distributed ledger address associated with the user is generated by applying a time-based cryptographic hashing algorithm using a first current timestamp and the distributed ledger address associated with the user" and " wherein the second secured representation of the distributed ledger address associated with the user is generated by applying the time-based cryptographic hashing algorithm using a second current timestamp and the distributed ledger address associated with the user,” as necessitated by the amendments to claim 1, and examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant’s 
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 8, and 15. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claims 1, 8, and 15. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/21, 09/15/21, 10/01/21, 10/25/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado (US 20200005398) in view of Ebrahimi (US 20160330027) in further view of Shi (US 20200402062).

Regarding Claims 1, 10, and 13, Castinado teaches receiving an off-chain transaction identifier (ID) associated with an off-chain transaction involving a user (Paragraphs 0043 and 0068-0071 teach a merchant system may manage a transaction with an individual that triggers a transmission of a loyalty reward of a discount code, a rebate, etc.; the merchant system may initiate a new transaction or event, via the clearing house system, to the second user (i.e., the individual that should receive the discount code, rebate, or other information from the merchant system); process begins when the first user submits an event request, wherein the request may further include information about the event (i.e., coupons, rebates, or offers for the second user, receipts associated with the event); the first user, via the clearing house system may store the event data in a local or managed database such that the event information is identifiable and/or accessible upon the receipt of a reference code, database index position); providing a first secured representation of a distributed ledger address associated with the user to a system (Paragraphs 0051 and 0076-0078 teach the clearing house database application receives event information data that is associated with one or more events that are processed by the clearing house system; the first entity system may have stored the content in a clearing house database, and the message may comprise a database index position (i.e., first secured representation) associated with the location of where the content is stored within the clearing house receiving a request from the system to verify a distributed ledger transaction, the distributed ledger transaction comprising the off-chain transaction ID and the first secured representation of the distributed ledger address (Paragraphs 0081-0082 and 0087-0088 teach if the second user has questions about the event, or if the first user would like more information or content associated with the event, then either user may request an event analysis; the event analysis request may comprise a request for investigation of a claim, a request for investigation of a transaction, an audit request, a request for additional information regarding a transaction, a request for certain content associated with the event, and the like; where the clearing house system has stored the event information in a database that the second entity system does not have direct access to, then the second entity system will transmit an event information request to clearing house system, along with the event information indicia identified by the second entity system in the message; the clearing house system will then automatically identify, extract (e.g., copy, move, or the like), and provide (e.g., transfer) the event information in response to the request, verifying the distributed ledger transaction (Paragraphs 0104, 0106, and 0108-0109 teach the system identifies event information from the message based on the event analysis request via a reference number, passcode, database index position, public blockchain key, and/or the like; the system may then transmit a request for the event information (or additional event information), along with the reference number, to the first entity system; the first entity system then processes the event information request by identifying the event information within its database based on the provided reference number, and transmits the event information to the managing entity system; the managing entity system then receives this event information and can identify any pertinent information based on the event analysis request; for example, the managing entity system can identify date information associated with the event from the event information, if the event analysis request has time-based criteria; the system determines, based on the identified event information, an event resolution for the event analysis request (i.e., verifies ledger transaction)); and after verifying the distributed ledger transaction, providing to the system a second secured representation of a distributed ledger address associated with the user (Paragraph 0094 teaches the first user may provide additional information associated with the transaction (e.g., an image of a coupon that the 
However, Castinado does not explicitly teach providing a first secured representation of a distributed ledger address associated with the user to a system, wherein the first secured representation of the distributed ledger address associated with the user is generated by applying a time-based cryptographic hashing algorithm using a first current timestamp and the distributed ledger address associated with the user.
Ebrahimi from same or similar field of endeavor teaches providing a first secured representation of a distributed ledger address associated with the user to a system, wherein the first secured representation of the distributed ledger address associated with the user is generated by applying a time-based cryptographic hashing algorithm using a first current timestamp and the distributed ledger address associated with the user (Paragraphs 0024-0025 and 0049 teach user device may comprise hashing logic which is used for hashing input data to provide or generate a hash value; the hashing logic may consist of one or more hashing algorithms, e.g., a Secure Hash Algorithm (SHA) algorithm; the hashing logic passes the hash value to digital-signature logic, which performs a digital signature on the hash value, using the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Castinado, which teaches verifying event information data (e.g., coupons) in a distributed ledger address that may be used in an off-chain transaction, to incorporate the teachings of Ebrahimi to provide a first secured representation of a distributed ledger address associated with the user to a system, wherein the first secured representation of the distributed ledger address associated with the user is generated by applying a time-based cryptographic hashing algorithm using a first current timestamp and the distributed ledger address associated with the user.
There is motivation to combine Ebrahimi into Castinado because applying a time-based cryptographic hashing algorithm allows the user to verify the contents of a particular message have not been tampered with in the future. With this secured representation stored on an immutable blockchain, the timestamp lets the user prove beyond doubt that the user didn’t change the content since the time of the transaction. 
providing to the system a second secured representation of a distributed ledger address associated with the user, wherein the second secured representation of the distributed ledger address associated with the user is generated by applying the time-based cryptographic hashing algorithm using a second current timestamp and the distributed ledger address associated with the user.
Shi from same or similar field of endeavor teaches providing to the system a second secured representation of a distributed ledger address associated with the user, wherein the second secured representation of the distributed ledger address associated with the user is generated by applying the time-based cryptographic hashing algorithm using a second current timestamp and the distributed ledger address associated with the user (Paragraphs 0037-0038, 0042, 0044, and 0060 teach an authentication request for a historical transaction sent by an authenticating user is received; the authentication request comprises transaction information (comprising, for example, information of an object of the transaction and time information (i.e., timestamp)) of the historical transaction; the authentication information of the historical transaction is, for example, a hash value generated according to the transaction information of the historical transaction in the authentication request; a storage address of the storage information of the historical transaction in the block chain is acquired according to the transaction information of the historical transaction; and the storage information of the historical transaction is acquired according to the storage address of the storage information of the historical transaction in the block 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Castinado and Ebrahimi, which teaches verifying event information data (e.g., coupons) in a distributed ledger address that may be used in an off-chain transaction, to incorporate the teachings of Shi to provide to the system a second secured representation of a distributed ledger address associated with the user, wherein the second secured representation of the distributed ledger address associated with the user is generated by applying the time-based cryptographic hashing algorithm using a second current timestamp and the distributed ledger address associated with the user. 
There is motivation to combine Shi into the combination of Castinado and Ebrahimi because once the storage information of the transaction is submitted to 
Regarding Claim 1, Castinado teaches a non-transitory computer readable medium having executable instructions stored thereon, that, when executed by a processor, performs operations (Paragraph 0003 teaches in computer program product embodiments of the invention, the computer program product comprises at least one non-transitory computer readable medium comprising computer readable instructions for carrying out the invention; computer 
Regarding Claim 10, Castinado teaches a method (Paragraph 0003 teaches methods for providing real-time event analysis and resolution associated with a managing entity).
Regarding Claim 13, Castinado teaches a system, comprising: a processor and a non-transitory computer readable medium having executable instructions stored thereon, that, when executed by the processor, performs operations (Paragraph 0003 teaches the system embodiments may comprise one or more memory devices having computer readable program code stored thereon, a communication device, and one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable program code to carry out the invention).

Regarding Claim 2, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 1 above; and Castinado further teaches wherein receiving the request comprises receiving a distributed ledger transaction ID associated with the distributed ledger transaction (Paragraph 0087 teaches where the clearing house system has stored the event information in a 

Regarding Claim 3, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 2 above; and Castinado further teaches wherein verifying the distributed ledger transaction comprises looking up on a distributed ledger the distributed ledger transaction associated with the distributed ledger transaction ID and verifying that the distributed ledger transaction comprises the off-chain transaction ID and the first secured representation of the distributed ledger address (Paragraphs 0088 teaches where the second entity system has access to a clearing house database where the event information is stored (e.g., as indicated by the message), then the second entity system may interact directly with the clearing house database to identify and extract the event information; for example, if the second entity system identifies a database index position of the event information for the clearing house database within the event message, then the second entity system may navigate to the identified database index position within the clearing house database to identify the event information; the event information may be further protected or encrypted within the clearing house database, such that the second entity system is required to provide a passcode, a decryption key, or the like (e.g., as found in, or 

Regarding Claim 4, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 2 above; and Castinado further teaches wherein the first secured representation of the distributed ledger address is provided in response to receiving the off-chain transaction ID to approve the off-chain transaction (Paragraphs 0043 and 0050 teach while the merchant system may be configured to initiate a transaction within the system environment, it should be known that the merchant system may additionally be considered the first user or the second user; for example, the merchant system may manage a transaction with an individual that triggers a transmission of a loyalty reward of a discount code, a rebate, and/or other additional information; the merchant system may then take the place of the first user in the system environment to initiate a new transaction or event, via the first entity system  and the clearing house system, to the second user (i.e., the individual that should receive the discount code, rebate, or other information from the merchant system); the messaging application of the clearing house system receives message data and account data, wherein the message data may comprise instructions, terms, amounts, descriptions, content, and other information that is to be transferred from a first entity system to another entity system via a notification and/or as a transaction between accounts of each entity system).

Regarding Claim 5, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 1 above; however the combination does not explicitly teach generating the first secured representation of the distributed ledger addresses at a first time and using the first current time stamp associated with the first time; generating the second secured representation of the distributed ledger addresses at a second time after the first time and using the second current time stamp associated with the second time.
Ebrahimi further teaches generating the first secured representation of the distributed ledger addresses at a first time and using the first current time stamp associated with the first time (Paragraph 0049 teaches a user accessible interface might be used by the user to transmit the digitally signed hash value and the public key to a public storage facility (i.e., blockchain), and receive back from the public storage facility a transaction number corresponding to the transmitted hash value and public key; when creating the hash value, a sender might hash a real-time token (e.g., a random number generated by the user's remote device) and digitally sign the hashed token using the sender's private key; a timestamp is included with the token).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Castinado, Ebrahimi, and Shi to incorporate the further teachings of Ebrahimi to generating the first secured representation of the distributed ledger addresses at a first time and using the first current time stamp associated with the first time. 

Shi further teaches generating the second secured representation of the distributed ledger addresses at a second time after the first time and using the second current time stamp associated with the second time (Paragraphs 0060 and 0038 teach after a period of time, if the user wants to authenticate the transaction information of the data S, he/she will submit an authentication request in the transaction platform that comprises the related transaction information D2  (the transaction information D2 is the same as the transaction information D1 if the transaction information D2 is not tampered with); H1 is compared with the H2, and if the H1 and the H2 are consistent, the transaction information D2 is proved to be consistent with the D1, and the transaction information D2 is real (i.e., the hash value(s) comprises the time information)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Castinado, Ebrahimi, and Shi to incorporate the further teachings of Shi to generating the second secured representation of the distributed ledger addresses at a second time and using the second current time stamp associated with the second time. 
There is motivation to further combine Shi into the combination of Castinado and Ebrahimi because of the same reasons listed above for claim 1.

Regarding Claim 6, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 1 above; and Castinado further teaches a secured representation of a distributed ledger address associated with the system or an owner of the system (Paragraphs 0033-0034 teach the managing entity system may be a system owned or otherwise controlled by a managing entity to perform one or more process steps described herein; in some embodiments, the managing entity is a financial institution, a clearing house entity, a consortium of financial institutions and/or clearing house entities, or the like; the managing entity system is configured to communicate information or instructions with the clearing house system, the clearing house database system, the first entity system, the second entity system, the one or more computing device systems, the merchant system, and/or one or more third party systems).

Regarding Claim 8, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 1 above; and Castinado further teaches wherein the system is a financial transaction system, wherein the off-chain transaction is between the user and the financial transaction system (Paragraphs 0045 and 0048 teach the managing entity system is operated by a financial institution; at least a component of the clearing house system is comprised within, or comprises, the managing entity system).

Regarding Claims 9 and 19, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 1 and 13 above; and Castinado further teaches transmitting bank card data to a POS system during the off-chain transaction (Paragraphs 0041 and 0094 teach the merchant system may be configured to begin processing certain transactions by receiving payment information (e.g., scanning a financial instrument like a credit card of the user that is associated with a financial account of the first user, receiving payment credentials of the first user via an online merchant portal established or managed by the merchant system, or the like)).

Regarding Claim 11, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 10 above; and Castinado further teaches wherein receiving the request comprises receiving a distributed ledger transaction ID associated with the distributed ledger transaction (Paragraph 0087 teaches where the clearing house system has stored the event information in a database that the second entity system does not have direct access to, then the second entity system will transmit an event information request to clearing house system, along with the event information indicia identified by the second entity system in the message; the clearing house system will then automatically identify, extract (e.g., copy, move, or the like), and provide (e.g., transfer) the event information from its database upon being prompted by the second entity system), wherein verifying the distributed ledger transaction comprises looking up on a distributed ledger the distributed ledger transaction associated with the distributed ledger transaction ID and verifying that the distributed ledger transaction comprises the off-chain transaction ID and the first secured representation of the distributed ledger address (Paragraphs 0088 teaches where the second entity system has access to a clearing house 

Regarding Claim 15, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 13 above; and Castinado further teaches querying the user to verify the first distributed ledger transaction (Paragraph 0086 teaches in embodiments where the first user stored at least a portion of the event information in a first entity system database, the second entity system can request the event information from the first entity system, along with the event information indicia identified by the second entity system in the message; the first entity system will then automatically identify, extract (e.g., copy, move, or the like), and provide (e.g., transfer) the event information from its database upon being prompted by the second entity system); receiving a second secured representation of a distributed ledger address associated with the user (Paragraph 0086 teaches the second entity system may transmit a request for the and transmitting a second distributed ledger transaction to the distributed ledger network, the second distributed ledger transaction comprising an identifier of the first distributed ledger transaction and the second secured representation of the distributed ledger address associated with the user (Paragraph 0087 teaches where the clearing house system has stored the event information in a database that the second entity system does not have direct access to, then the second entity system will transmit an event information request to clearing house system, along with the event information indicia identified by the second entity system in the message; the clearing house system will then automatically identify, extract (e.g., copy, move, or the like), and provide (e.g., transfer) the event information from its database upon being prompted by the second entity system).
However, the combination does not explicitly teach receiving a second secured representation of a distributed ledger address associated with the user, wherein the second secured representation of the distributed ledger address associated with the user is generated by applying the time-based cryptographic hashing algorithm using a second current timestamp and the distributed ledger address associated with the user.
receiving a second secured representation of a distributed ledger address associated with the user, wherein the second secured representation of the distributed ledger address associated with the user is generated by applying the time-based cryptographic hashing algorithm using a second current timestamp and the distributed ledger address associated with the user (Paragraphs 0060 and 0038 teach after a period of time, if the user wants to authenticate the transaction information of the data S, he/she will submit an authentication request in the transaction platform that comprises the related transaction information D2  (the transaction information D2 is the same as the transaction information D1 if the transaction information D2 is not tampered with); H1 is compared with the H2, and if the H1 and the H2 are consistent, the transaction information D2 is proved to be consistent with the D1, and the transaction information D2 is real (i.e., the hash value(s) comprises the time information)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Castinado, Ebrahimi, and Shi to incorporate the further teachings of Shi to generating the second secured representation of the distributed ledger addresses at a second time and using the second current time stamp associated with the second time. 
There is motivation to further combine Shi into the combination of Castinado and Ebrahimi because of the same reasons listed above for claim 13.

Regarding Claim 16, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 15 above; and Castinado further teaches wherein querying the user to verify the first distributed ledger transaction comprises transmitting a distributed ledger transaction ID associated with the first distributed ledger transaction to the user (Paragraph 0086 teaches in embodiments where the first user stored at least a portion of the event information in a first entity system database, the second entity system can request the event information from the first entity system, along with the event information indicia identified by the second entity system in the message; for example, the second entity system may transmit a request for the event information with a reference number for the event, the first entity system automatically compares the reference number to an internal database to identify which information stored in its database is associated with the reference number, copy the associated event information, and transmit the event information to the second entity system via a secured communication channel).

Claims 7, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado (US 20200005398) in view of Ebrahimi (US 20160330027) in further view of Shi (US 20200402062) in further view of Shiffert (US 20160203522).

Regarding Claim 7, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 4 above; however Castinado does not explicitly teach a secured representation of a distributed ledger address associated with a location of the off-chain transaction; and a digital signature of the system.
Shiffert from same or similar field of endeavor teaches wherein the distributed ledger transaction further comprises: a secured representation of a distributed ledger address associated with a location of the off-chain transaction (Paragraphs 0037 and 0049 teach the offers may be distributed to consumer mobile devices in response to those consumer mobile devices determining that the respective devices are within the geographic location or the surrounding area; the offers may be redeemed based on the consumer mobile devices determining that the respective devices are within the other geographic location, which may be specified in the offer as the place where the offer is redeemed; for instance, the offer management module may receive requests for offers from the consumer mobile devices, wherein the requests indicate a current geographic location of the respective requesting consumer mobile device as sensed based on the current wireless environment of the consumer mobile device, for instance, including an identifier conveyed with a wireless beacon or a geolocation sensed based on satellite navigation signals received by the consumer mobile device; the offer management module may retrieve geolocated offers (e.g., offers associated with a geographic location in which users are to be alerted to the offer based on location sensed with a cell phone) based on the location in such a query); and a digital signature of the system (Paragraph 0142 teaches the offers may be cryptographically signed, for instance, with message authentication codes (MACs), like cryptographic hash functions based on (e.g., with input values of) a secret key (also held by the user device) and a sequence of bits encoding the offer, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Castinado, Ebrahimi, and Shi, which teaches verifying event information data (e.g., coupons) in a distributed ledger address that may be used in an off-chain transaction, to incorporate the teachings of Shiffert for a secured representation of a distributed ledger address to be associated with a location of the off-chain transaction; and a digital signature of the system.
There is motivation to combine Shiffert into the combination of Castinado, Ebrahimi, and Shi because the base invention is improved because tracking of coupon usage by individual consumers is efficient, verifiable, and immutable. Each offer record may include a plurality of offer instance records, each instance record including an offer instance identifier, a value indicating whether the offer instance has been reserved, a value indicating whether the offer instance has been redeemed, an identifier of a user who has redeemed the offer instance if available, and an identifier of a user who has reserved the offer instance if available. For some multi-stage single-use geolocated offers, offer instances may be reserved by simply being in the notification geographic area. In other cases, the user may be asked to take further affirmative steps, such as interacting with an interface on the consumer mobile device to cause the mobile device to indicate to the offer 

Regarding Claim 12, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 10 above; and Castinado further teaches a secured representation of a distributed ledger address associated with a distributed ledger account of the financial transaction system (Paragraphs 0033-0034 teach the managing entity system may be a system owned or otherwise controlled by a managing entity to perform one or more process steps described herein; in some embodiments, the managing entity is a financial institution, a clearing house entity, a consortium of financial institutions and/or clearing house entities, or the like; the managing entity system is configured to communicate information or instructions with the clearing house system, the clearing house database system, the first entity system, the second entity system, the one or 
However, the combination does not explicitly teach a secured representation of a distributed ledger address associated with a location of the off-chain transaction. 
Shiffert from same or similar field of endeavor teaches a secured representation of a distributed ledger address associated with a location of the off-chain transaction (Paragraphs 0037 and 0049 teach the offers may be distributed to consumer mobile devices in response to those consumer mobile devices determining that the respective devices are within the geographic location or the surrounding area; the offers may be redeemed based on the consumer mobile devices determining that the respective devices are within the other geographic location, which may be specified in the offer as the place where the offer is redeemed; for instance, the offer management module may receive requests for offers from the consumer mobile devices, wherein the requests indicate a current geographic location of the respective requesting consumer mobile device as sensed based on the current wireless environment of the consumer mobile device, for instance, including an identifier conveyed with a wireless beacon or a geolocation sensed based on satellite navigation signals received by the consumer mobile device; the offer management module may retrieve geolocated offers (e.g., offers associated with a geographic location in which users are to be alerted to the offer based on location sensed with a cell phone) based on the location in such a query).

There is motivation to combine Shiffert into the combination of Castinado, Ebrahimi, and Shi because of the same reasons listed above for claim 7.

Regarding Claim 14, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 13 above; however the combination does not explicitly teach obtaining a secured representation of a distributed ledger address associated with a location where the off-chain transaction occurs, wherein the first distributed ledger transaction transmitted to the distributedP A T E N TDocket No. 90608927(61CT-273350) ledger network comprises the secured representation of the distributed ledger address associated with the location.
Shiffert from same or similar field of endeavor teaches obtaining a secured representation of a distributed ledger address associated with a location where the off-chain transaction occurs, wherein the first distributed ledger transaction transmitted to the distributedP A T E N TDocket No. 90608927(61CT-273350) ledger network comprises the secured representation of the distributed ledger address associated with the location (Paragraphs 0049 and 0137-0138 teach the offer management module may receive requests for offers from the consumer mobile devices, query 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Castinado, Ebrahimi, and Shi, which teaches verifying event information data (e.g., coupons) in a distributed ledger address that may be used in an off-chain transaction, to incorporate the teachings of Shiffert to 
There is motivation to combine Shiffert into the combination of Castinado, Ebrahimi, and Shi because of the same reasons listed above for claim 7.

Regarding Claim 20, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 13 above; however the combination does not explicitly teach signing the first distributed ledger transaction with a private key of the system prior to transmitting it to the distributed ledger network.
Shiffert from same or similar field of endeavor teaches signing the first distributed ledger transaction with a private key of the system prior to transmitting it to the distributed ledger network (Paragraph 0184 teaches before transmitting resources for a content item, the content server may calculate a hash of the resources (e.g., SHA-256 or MD5) and encrypt the resources with the private key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Castinado, Ebrahimi, and Shi, which teaches verifying event information data (e.g., coupons) in a distributed ledger address that may be used in an off-chain transaction, to incorporate the teachings of Shiffert to sign the first distributed ledger transaction with a private key of the system prior to transmitting it to the distributed ledger network.
.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado (US 20200005398) in view of Ebrahimi (US 20160330027) in further view of Shi (US 20200402062) in further view of Ragnoni (US 20190280875).

Regarding Claim 17, the combination of Castinado, Ebrahimi, and Shi teaches all the limitations of claim 15 above; however the combination of does not explicitly teach receiving a distributed attestation identifier of a distributed attestation attesting to the second distributed ledger transaction.
Ragnoni from same or similar field of endeavor teaches receiving a distributed attestation identifier of a distributed attestation attesting to the second distributed ledger transaction (Paragraphs 0058-0060 teach the TCA server first checks the integrity of the ticket registration message; once the TCA server is satisfied that the message is authentic, the TCA server generates its own digital signature of the message; the TCA server then at block generates a unique transaction identifier, or transaction ID, associated with the transaction and builds a record including the transaction ID, the ticket data TKD, the digital signature of the issuer, DSIssuer, and the digital signature of the TCA, DSTCA).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Castinado, Ebrahimi, and Shi, which teaches verifying event information data (e.g., coupons) in a distributed ledger address that 
There is motivation to combine Ragnoni into the combination of Castinado, Ebrahimi, and Shi because the base invention is improved because the entire process has both transparency and reproducibility, due to the fact that the transaction ledger is publicly viewable. Any interested party can examine the transaction ledger to verify the authenticity of a given transaction. Moreover, because the TCA acts as a certifying authority, the problem of “double-spend”, i.e., trying to transfer the same TKD twice, is precluded (Ragnoni Paragraph 0048).

Regarding Claim 18, the combination of Castinado, Ebrahimi, Shi, and Ragnoni teaches all the limitations of claim 17 above; however the combination does not explicitly teach transmitting the distributed attestation identifier to the user.
Ragnoni further teaches transmitting the distributed attestation identifier to the user (Paragraphs 0062-0063 teach after storing the record in the PTL, the TCA server sends a message back to the issuer terminal containing the transaction ID and the ticket data TKD; the issuer terminal then provides the transaction ID and the ticket data TKD to the customer device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Castinado, Ebrahimi, Shi, and Ragnoni, which teaches receiving an attestation identifier that attests to event information data 
There is motivation to combine Ragnoni into the combination of Castinado, Ebrahimi, Shi, and Ragnoni because the base invention is improved because of the same reasons listed above for claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wentz (US 20200007331) teaches a method of authenticating sensor data includes receiving, by at least a temporal attester, sensor data, calculating, by the at least a temporal attester, a current time, generating, by the at least a temporal attester, a secure timestamp generated as a function of the current time, and transmitting, by the at least a temporal attester and to at least a verifier, a temporally attested sensor signal including the secure timestamp.
Reed (US 10579974 B1) teaches systems, methods, and program products for providing and administering a digital asset network of cooperative nodes with rapid transaction settlements are disclosed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3619